Exhibit 10.93

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT.

 

No. W-   

Warrant to Purchase          Shares of
Common Stock (subject to adjustment)

 

FORM OF WARRANT

TO PURCHASE COMMON STOCK

OF


VCAMPUS CORPORATION

 

This Warrant (the “Warrant”) is issued to [Name of Purchaser] or his, her or its
permitted assigns (“Holder”) by VCAMPUS CORPORATION, a Delaware corporation (the
“Company”), on September 30, 2003 (the “Warrant Issue Date”) for agreed upon
consideration , receipt of which is hereby acknowledged.

 

1.             Purchase Shares.  Subject to the terms and conditions hereinafter
set forth, the Holder is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to
                               shares of common stock, par value $0.01 per share
(“Common Stock”), of the Company (the “Warrant Share”) at the Exercise Price
(defined below), subject to adjustment as provided in Section 8 hereof.

 

2.             Exercise Price.  The purchase price for the Warrant Share shall
be $2.59 per Warrant Share, as adjusted from time to time pursuant to Section 8
hereof (the “Exercise Price”).  Provided; however, in the event the Company
fails to raise gross proceeds of at least $2,000,000 in one or more equity
financings by November 15, 2003 at a purchase price per share (or conversion
price, as applicable) no less than the original Exercise Price for the Warrant
Shares issuable hereunder, then, effective on the close of business on that date
and subject to prior approval by the Company’s Board of Directors, the Exercise
Price per Warrant Share shall be reduced from $2.59 to $2.00 per share.

 

3.             Exercise Period.  This Warrant may be exercised at any time after
March 30, 2004 until 5:00 p.m., New York City time, on the earlier of: (a)
September 30, 2006; or (b) upon redemption of this Warrant in accordance with
the terms and conditions set forth in Section 4 hereof.

 

--------------------------------------------------------------------------------


 

4.             Redemption.  At any time after September 30, 2004 and prior to
the exercise of this Warrant:

 

(a)           On not less than twenty (20) days notice given at any time when
the registration statement covering the resale of the shares of Common Stock
issuable upon exercise of this Warrant required to be filed by the Company,
pursuant to the securities purchase agreement, dated as of the date hereof, by
and among the Company and the persons signing the signature page thereof (the
“Securities Purchase Agreement”), is effective and which shall remain effective
during such 20 day notice period, this Warrant may be redeemed, at the option of
the Company, at a redemption price of $0.05 per Warrant, provided the closing
price on the Nasdaq SmallCap Market or, if applicable, any automated quotation
system or national securities exchange, of the Common Stock issuable upon
exercise of this Warrant shall equal or exceed the then Exercise Price
multiplied by three (3), for a period of twenty (20) consecutive trading days
ending at fifteen (15) days prior to the date of the notice of redemption.

 

(b)           If the conditions set forth in Section 4(a) are met, and the
Company elects to exercise its right to redeem this Warrant, it shall mail a
notice of redemption to the registered Holder of this Warrant to be redeemed,
first class, postage prepaid, not later than the thirtieth day before the date
fixed for redemption, at their last address as shall appear on the records
maintained by the Company.  Any notice mailed in the manner provided herein
shall be conclusively presumed to have been duly given whether or not the
registered Holder receives such notice.

 

(c)           The notice of redemption shall specify (i) the redemption price,
(ii) the date fixed for redemption, and (iii) that the right to exercise this
Warrant shall terminate at 5:00 P.M. (New York time) on the business day
immediately preceding the date fixed for redemption.  The date fixed for the
redemption of this Warrant shall be the “Redemption Date.”  No failure to mail
such notice nor any defect therein or in the mailing thereof shall affect the
validity of the proceedings for such redemption except as to a registered Holder
(A) to whom notice was not mailed or (B) whose notice was defective.  An
affidavit of the Secretary or an Assistant Secretary of the Company that notice
of redemption has been mailed shall, in the absence of fraud, be prima facie
evidence of the facts stated therein.

 

(d)           Any right to exercise this Warrant shall terminate at 5:00 P.M.
(New York City time) on the business day immediately preceding the Redemption
Date.  On and after the Redemption Date, Holder of this Warrant shall have no
further rights except to receive, upon surrender of the Warrant, the redemption
price.

 

(e)           From and after the Redemption Date specified, the Company shall,
at the place specified in the notice of redemption, upon presentation and
surrender to the Company by or on behalf of the registered Holder thereof of one
or more certificates evidencing this Warrant to be redeemed, deliver or cause to
be delivered to or upon the

 

2

--------------------------------------------------------------------------------


 

written order of such Holder a sum in cash equal to the redemption price of this
Warrant.  From and after the Redemption Date and upon the deposit or setting
aside by the Company of a sum sufficient to redeem this Warrant, this Warrant
shall expire and become void and all rights hereunder, except the right to
receive payment of the redemption price, shall cease.

 

5.             Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:

 

(a)           the surrender of the Warrant, together with a duly executed copy
of the form of Notice of Exercise attached hereto, to the Secretary of the
Company at its principal offices set forth on the signature page hereof; and

 

(b)           the payment in the form of a certified or bank cashier’s check
payable to the order of the Company in an amount equal to the Exercise Price
multiplied by the number of Warrant Shares for which this Warrant is being
exercised.

 

6.             Certificates for Shares.  Upon the exercise of the purchase
rights evidenced by this Warrant, one or more certificates for the number of
Warrant Shares so purchased shall be issued as soon as practicable thereafter
(with appropriate restrictive legends, if applicable), and in any event within
ten (10) business days of the delivery of the Notice of Exercise.

 

7.             Issuance of Shares.  The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof.

 

8.             Adjustment of Exercise Price and Kind and Number of Shares.  The
number and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)           Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant (i) subdivide its
Common Stock, by split-up or otherwise, or combine its Common Stock, or (ii)
issue additional shares of its Common Stock or other equity securities as a
dividend with respect to any shares of its Common Stock; the number of shares of
Common Stock issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision (by stock split, stock
dividend or otherwise), or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the Exercise Price
payable per share, but the aggregate Exercise Price payable for the total number
of Warrant Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 8(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 

3

--------------------------------------------------------------------------------


 

(b)           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the Common Stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant (subject to adjustment of the
Exercise Price as provided in Section 8), the kind and amount of shares of stock
and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate Exercise Price shall remain the
same.

 

(c)           Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the holder of such event
and of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

 

(d)           Issuance of New Warrant.  Upon the occurrence of any of the events
listed in this Section 8 that results in an adjustment of the type, number or
exercise price of the securities underlying this Warrant, the Holder shall have
the right to receive a new warrant reflecting such adjustment upon the Holder
tendering this Warrant in exchange.  The new warrant shall otherwise have terms
identical to this Warrant.

 

9.             Covenants and Conditions.

 

(a)           No Impairment.  Pursuant to the terms and conditions of this
Warrant, Company shall: (i) reserve an appropriate number of shares of Company’s
Common Stock to facilitate the issuance of shares to Holder pursuant to this
Warrant, (ii) not amend its Certificate of Incorporation or take any other
action that would materially impair Company’s ability to comply with the terms
of the Warrant or otherwise unfairly impair the rights of the Holder, and (iii)
provide Holder with at least 10 days prior written notice of the record date for
any proposed dividend or distribution by the Company.

 

(b)           Securities Purchase.  The Company and Holder shall enter into the
Securities Purchase Agreement simultaneous with the execution of this Warrant on
terms mutually agreeable to both parties.

 

4

--------------------------------------------------------------------------------


 

10.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

 

11.           No Stockholder Rights.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
shares of Common Stock issuable on the exercise hereof, including (without
limitation) the right to vote such shares of Common Stock, receive dividends or
other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.  However,
nothing in this Section 11 shall limit the right of the Holder to be provided
the notices required under this Warrant.

 

12.           Successors and Assigns.  The terms and provisions of this Warrant
shall inure to the benefit of, and be binding upon, the Company and the Holder
and their respective successors and assigns.

 

13.           Amendments and Waivers.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.  Any waiver or amendment effected
in accordance with this Section shall be binding upon each holder of any shares
of Common Stock purchased under this Warrant at the time outstanding (including
securities into which such shares have been converted), each future holder of
all such Shares, and the Company.

 

14.           Notices.  All notices required under this Warrant and shall be
deemed to have been given or made for all purposes (i) upon personal delivery,
(ii) upon confirmation receipt that the communication was successfully sent to
the applicable number if sent by facsimile; (iii) one day after being sent, when
sent by professional overnight courier service, or (iv) five days after posting
when sent by registered or certified mail.  Notices to the Company shall be sent
to the principal office of the Company (or at such other place as the Company
shall notify the Holder hereof in writing).  Notices to the Holder shall be sent
to the address of the Holder on the books of the Company (or at such other place
as the Holder shall notify the Company hereof in writing).

 

15.           Attorneys’ Fees.  If any action of law or equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to its reasonable attorneys’ fees, costs and disbursements in addition
to any other relief to which it may be entitled.

 

16.           Captions.  The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

 

17.           Governing Law.  This Warrant shall be governed by the laws of the
State of Delaware, without regard to the provisions thereof relating to conflict
of laws.



5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation caused this Warrant to be executed by an
officer thereunto duly authorized.

 

 

VCAMPUS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

:

Address:

1850 Centennial Park Drive
Suite 200
Reston, VA  20191
Attention:  Chief Financial Officer

 

 

 

 

 

Facsimile:  (703) 893-1905

 

6

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

 

To:          VCampus Corporation

Attn:       Chief Financial Officer

 

The undersigned hereby elects to:

 

Purchase                                     shares of Common Stock of VCampus
Corporation, pursuant to the terms of the attached Warrant and payment of the
Exercise Price per share required under such Warrant accompanies this notice.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

 

WARRANTHOLDER:

 

 

 

 

 

 

 

 

 

Address:

 

 

Date:

 

 

 

 

 

Name in which shares should be registered:

 

 

7

--------------------------------------------------------------------------------